NO. 07-04-0498-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                  JANUARY 25, 2005

                         ______________________________


                          KENNETH KENNEDY, APPELLANT

                                           V.

                           V’RHETT WILLIAMS, APPELLEE


                       _________________________________

             FROM THE 72ND DISTRICT COURT OF CROSBY COUNTY;

                 NO. 5670; HONORABLE J. BLAIR CHERRY, JUDGE

                         _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                               MEMORANDUM OPINION


      Pending before this Court is appellant Kenneth Kennedy’s motion to dismiss in which

he represents he no longer wishes to pursue this appeal. By the certificate of conference,

Kennedy asserts that appellee V’Rhett Williams agrees to the dismissal. Without passing

on the merits of the case, Kennedy’s motion is granted and the appeal is dismissed. Tex.
R. App. 42.1(a)(1). As requested, costs are to be assessed against the party incurring

same. Having dismissed the appeal at Kennedy’s request, no motion for rehearing will be

entertained and our mandate will issue forthwith


                                        Don H. Reavis
                                          Justice




                                           2